249 F.2d 446
Sam PALAZZOLO, Carl V. Viviano, and John A. Viviano, Individuals, Trading and Doing Business as Vivison Macaroni Company and as Viviano Bros. Macaroni Co., Appellants,v.UNITED STATES of America, Appellee.
No. 13074.
United States Court of Appeals Sixth Circuit.
October 31, 1957.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Thomas P. Thornton, Judge.
Marx, Levi, This & Wiseman, Detroit, Mich., argued by Robert S. Marx, Detroit, Mich., for appellants.
Fred W. Kaess and Donald F. Welday, Jr., Detroit, Mich., for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is Ordered, Adjudged, and Decreed that the judgment be and is hereby affirmed upon the findings of fact and conclusions of law of the district court. See Poliafico v. United States, 6 Cir., 237 F.2d 97, 112.